DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	The election of species requirement is withdrawn.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance:  the claimed processes are novel and nonobvious over the prior art.  The point of novelty includes at least the requirement of steps S1, S2 and S3.  The prior art does not teach or suggest the oxidation of adrenaline using nitrogen-doped carbon nanotubes.  The state of the art teaches oxidation of adrenaline to produce adrenochrome using chemical oxidants, catalysts or electrochemical methods.  See for example references of Zhang et al., caplus abstract AN 1998:379334, Liu et al., caplus abstract AN 2010:1342215 and Tanabe, caplus abstract AN 1984:174661.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626